Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 12/07/2018. Currently claims 1-18, and 20-33 are pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 17-18, 20-22, 30, and 32 are rejected under 35 U.S.C.103 as being obvious over Lim (US Patent Number 4,352,883), hereafter, referred to as “Lim”, in view of Anderson et al. (US Patent Application Publication Number 2012/0213708 A1), hereafter, referred to as “Anderson”.

Regarding claim 1, Lim teaches a process for encapsulating living cells, the process including the step of forming a shell surrounding a gum-nutrient-tissue core (col. 2, lines 52-58). Lim teaches to form a core material (step a) by teaching the formation of a core material such as living tissue, individual cells, hormones, enzymes or antibodies is encapsulated in a semipermeable membrane that is permeable to small molecules for contact with the core material but is impermeable to potentially deleterious large molecules (abstract). Lim also teaches to form a capsule material and encapsulate the core with the capsule material (step b and c) by teaching to encapsulate the core material such as living tissue, or biologically active materials in a semipermeable membrane, that involves suspending the tissue to be encapsulated in a physiologically compatible medium containing a water soluble substance that can be made insoluble in water, that is gelled, to provide a temporary protective environment for the tissue (core material) (column 2, lines 10-18). Lim further teaches to expose the capsule to at least one bio-activating agent (step e) by teaching that the capsules are exposed to in vivo, resulting in destruction of the membrane (column 3, lines 14-18; and column 4, lines 9-16).

But Lim fails to explicitly teach the step of adding the capsules to a substrate (step d) in the multicellular lay-up process. However, Anderson teaches in a biocompatible hydrogel encapsulation of mammalian cell and polymeric particles loaded with anti-inflammatory drug encapsulation process (abstract). Anderson also teaches an embodiment, where, the compositions are fabricated into a macro-device (para. [0019]). For example, cells encapsulated in hydro gel are coated onto a surface, such as a planar surface. Anderson teaches to form the microcapsules containing cells are adhered to tissue of a subject using a biocompatible adhesive, and in another embodiments, microcapsules containing cells are coated onto a medical device suitable for implantation (para. [0019]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Anderson, and combine with Lim, and adhere the microcapsules on a substrate, because that would result in a medical device suitable for implantation (KSR Rationale A, MPEP 2143). Since both the references deal with encapsulation of biological materials, one would have reasonable expectation of success from the combination.

Regarding claim 2, Lim and Anderson together teach the process, wherein the method
comprises forming a plurality of capsules, adding a plurality of capsules to a substrate and exposing the plurality of capsules to at least one bio-activating agent, by Anderson teaching to in vivo, resulting in destruction of the membrane (column 3, lines 14-18; and column 4, lines 9-16).

Regarding claim 3, Lim and Anderson together teach the process, wherein the core
comprises one or more mammalian cells, cell culture medium and a hydrogel, by Lim teaching living tissue, individual cells or biological active materials in the core, and Anderson further specifically teaching hydrogel core, cells (mammalian cells, abstract), and cell culture medium (para. [0175]) in the core.

	Regarding claim 4, Anderson teaches that the cell is a stem cell (para [0049]).

	Regarding claim 5, Anderson teaches the process, wherein the cell culture medium comprises selective growth medium, growth factor or buffer (para. [0107]).

	Regarding claim 6, Lim and Anderson teach the process, wherein the hydrogel comprises any of gelatin, polyethylene glycol, glycerol, alginate, dextran-40, trehalose, or DMSO, by Lim teaching the presence of gelatin (column 2, line 51), and Anderson teaching the use of polyethylene glycol (PEG) as hydrogel forming polymer (para. [0074]).

	Regarding claim 7, Lim and Anderson together teach the process, wherein the core further comprises at least one bio-activating agent selected from the group consisting of growth factors, growth inhibitors, antimicrobial agents or anti-inflammatory agents by Anderson teaching the use of growth factor (para. [0107]), and anti-inflammatory agent (para. [0202]).

	Regarding claim 8, Lim and Anderson together teach the process, wherein the step of
forming the core comprises combining one or more mammalian cells (abstract, Anderson), at least one bio-activating agent (column 3, lines 14-18; and column 4, lines 9-16, Lim), cell culture medium (para. [0175], Anderson) and a hydrogel (Fig. 11B, Anderson).

Regarding claim 17, Lim teaches the use of water or an organic solvent by teaching to form the semi permeable membrane of the capsule by using dilute solution of a selected polymer (column 2, lines 59-65).

Regarding claim 18, Lim and Anderson together teach the process, wherein the capsule further comprises at least one bio-activating agent selected from the group consisting of growth factors, growth inhibitors, antimicrobial agents or anti-inflammatory agents by Anderson teaching the use of growth factor (para. [0107]), and anti-inflammatory agent (para. [0202]) in the encapsulated capsule

Regarding claim 20, Lim and Anderson together teach the process, wherein the step of encapsulating the core with the capsule material comprises electro-spraying both the formed cores and the capsule material concentrically in a cryogenically cooled drop tower, by Lim equivalently teaching the formation of the droplets by forcing the gum-nutrient-tissue suspension through a vibrating capillary tube placed within the center of the vortex created by rapidly stirring a solution of a multivalent cation, where droplets ejected from the tip of the capillary immediately contact the solution as spheroidal shaped bodies (equivalent to a spraying process) (column 2, lines 52-58). Lim also teaches that the gelling process is done by injection in a low temperature process (equivalent to cryogenically cooled process) (column 6, lines 6-7).

	Regarding claims 21-22, Lim and Anderson together the process, wherein the step of
adding the capsule to the substrate is performed in an additive manufacturing process, by Anderson teaching to form the microcapsules containing cells are adhered to tissue of a subject using a biocompatible adhesive, and in another embodiments, microcapsules containing cells are coated (equivalent to an additive manufacturing process) onto a medical device suitable for implantation (para. [0019]). It would also have been obvious to any ordinary artisan that the coating process would be performed by any process such as high speed sintering, ink jet printing, poly jet printing, spraying, high resolution deposition, spraying, syringe dispensing, near field electrospray or aero-sol jetting process, which are common coating processes used by any ordinary artisan in the field.

Regarding claim 30, Lim and Anderson together teach the process including the steps d) and e) as explained in the rejection of claim 1. Therefore, it would be a mere matter of multiplication to repeat the step d) and e) in order to lay-up a three-dimensional array of capsules. Additionally, in MPEP 2144.04 (VI)(B), it is stated that when a single element is taught in the prior art but the plurality of the element was not taught, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Regarding claim 32, Lim and Anderson together teach the capsules comprising cell types to produce a first type of tissue laid down on the on the substrate as explained in the rejection of claim 1. Therefore, it would be a mere matter of multiplication to repeat the process to form a plurality of capsules comprising cell types programmed to produce a second tissue type. Additionally, in MPEP 2144.04 (VI)(B), it is stated that when a single element is taught in the prior art but the plurality of the element was not taught, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Claims 9-15 are rejected under 35 U.S.C.103 as being obvious over Lim (US Patent Number 4,352,883), in view of Anderson et al. (US Patent Application Publication Number 2012/0213708 A1), in view of Tornoe et al. (US Patent Application Publication Number 2008/0286323 A1), hereafter, referred to as “Tornoe”.

Regarding claim 9-14, Lim and Anderson together teach the formation of capsule, where the core material is encapsulated with a capsule material. Lim teaches the use of water soluble polymer and solvent by teaching to form the semi permeable membrane of the capsule by using dilute solution of a selected polymer (column 2, lines 59-65), and also teaching that the basic approach involves using a water soluble substance that is made insoluble in water, that is gelled to provide the protective environment (column 2, lines 14-18).  

	But Lim and Anderson fail to explicitly teach the use of fibers in capsule material.  However, Tornoe teaches in an encapsulated human cell line used in therapy (treatments) (para. [0002]), where bonded fiber structures are used for cell implantation (para. [0203]).  
Biodegradable polymers include those comprised of poly(lactic acid) PLA, poly(lactic-coglycolic acid) PLGA, and poly(glycolic acid) PGA and their equivalents. Foam scaffolds (equivalent to fiber structures) have been used to provide surfaces onto which transplanted cells may adhere (para. [0203]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Tornoe, and combine the use of fiber structures in the formation of encapsulation (foam scaffolds) that would provide a structure, where the cells may adhered (positioned) (KSR Rationale A, MPEP 2143). It would also have been obvious to any ordinary artisan to use fibers of appropriate size (made by cryo-milling or any other appropriate process) for the encapsulation process.

Anderson also teaches that polyethylene glycol (PEG) has been the most widely used synthetic polymer to create macromers for cell encapsulation (para. [0073]), and use of poly(lactic-co-glycolic acid) (PLGA), polycaprolactone (PCL) as biopcompatible, biodegradable polymer (claim 9). Anderson also teaches the use of natural polymers such as albumin, collagen, gelatin as well (para. [0072]).

	Regarding claim 15, Lim teaches a process of encapsulating a core material within a semipermeable membrane (capsule) (claim 2), where the material is selected from the group that includes enzymes (claim 9). Therefore, it would have been obvious to any ordinary artisan to infuse the fibrous capsule with an enzyme so that it is retained in the membrane layer.

Claims 16, 31 and 33 are rejected under 35 U.S.C.103 as being obvious over Lim (US Patent Number 4,352,883), in view of Anderson et al. (US Patent Application Publication Number 2012/0213708 A1), in view of Koplin et al. (US Patent Application Publication Number 2011/0024035 A1), hereafter, referred to as “Koplin”.

	Regarding claims 16, and 33, Lim and Anderson together teach the formation of capsule, where the core material is encapsulated with a capsule material. But Lim and Anderson fail to explicitly teach that the fibrous component is infused with an electromagnetic absorber, and the core or capsule material also comprising of near infrared absorber material.  However, Koplin teaches a microcapsules comprising a capsule wall based on polymethacrylates and a capsule core comprising a lipophilic substance, which can be released in a radiation induced or thermal manner (para. [0001]). Koplin also teaches the use of adhesives comprising pigments or dyes which absorb in near infrared region (para. [0012]), and a component that absorbs 

Regarding claim 31, Koplin teaches that the microcapsules preferably having particle sizes in the range from 0.5 to 50 µm (para [0094]) covering the claimed range of 20-50 µm.

Claims 23-29 are rejected under 35 U.S.C.103 as being obvious over Lim (US Patent Number 4,352,883), in view of Anderson et al. (US Patent Application Publication Number 2012/0213708 A1), in view of Krishnamurthy et al. (US Patent Number 6,419,960 B1), hereafter, referred to as “Krishnamurthy”.

	Regarding claims 23-26, Lim and Anderson together teach the formation of capsule, where the core material is encapsulated with a capsule material. But Lim and Anderson fail to explicitly teach the deposition of hydrophobic particles as barrier material in the capsule 

Regarding claims 27-29, Lim and Anderson together teach the process, wherein the capsule comprises at least one bio-activating agent selected from the group consisting of growth factors, growth inhibitors, antimicrobial agents or anti-inflammatory agents by Anderson teaching the use of growth factor (para. [0107]), and anti-inflammatory agent (para. 


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you . 

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742